Citation Nr: 0106935	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from June 1979 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran had perfected his appeal of 
many other issues in addition to that contained on the first 
page of this decision between 1995 and 1999.  However, all 
previous appeals were withdrawn by either a statement 
received from the veteran dated December 1997, or by an 
additional statement from the veteran dated September 1999.  
The December 1997 statement was received following the 
promulgation of a December 1997 rating decision, which 
established entitlement to a total rating based on individual 
unemployability.  The September 1999 statement was received 
following the issuance of a May 1999 rating decision, which 
increased the veteran's combined evaluation for his service 
connected disabilities to 100 percent.  

Subsequent to the September 1999 withdrawal of the issues on 
appeal, a September 1999 rating decision denied entitlement 
to special monthly compensation based on the need for regular 
aid and attendance, or due to being housebound.  Entitlement 
to increased evaluations for the veteran's service connected 
rheumatoid arthritis of the right hand, left hand, right 
shoulder, left shoulder, right foot, left foot, right knee, 
and left knee was also denied.  The veteran submitted a 
statement in October 1999 that, though not entirely clear, 
was construed as a notice of disagreement for each of these 
issues, and a statement of the case was issued in February 
2000 that addressed each of the issues contained in the 
September 1999 rating decision.  A VA Form 9, Appeal to Board 
of Veterans' Appeals, was received from the veteran in 
February 2000.  The veteran marked the statement that 
indicated he was appealing only certain issues, which he 
listed as special monthly compensation, with "illness 
disease - difficulty moving a joints".  The veteran then 
discussed his need for special monthly compensation and the 
effects of his disabilities on his daily affairs, and ended 
by asking the RO to continue his appeal of special monthly 
compensation.  A second VA Form 9, Appeal to Board of 
Veterans' Appeals, was received in July 2000, in which the 
veteran indicated that the only issue he wished to appeal was 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  No 
further discussion was contained on this form.  

In view of the veteran's statements as contained on the 
February 2000 and July 2000 appeals, the Board construes the 
only issue on appeal to be the one listed on the first page 
of this decision.  The February 2000 VA Form 9, Appeal to 
Board of Veterans' Appeals, appears to ask only for 
entitlement to special monthly compensation, and the 
remainder of his statement apparently consists of contentions 
as to why his disabilities require special monthly 
compensation.  He did not specifically request that the 
issues of entitlement to increased ratings for the veteran's 
service connected disabilities be considered.  The Board 
believes that the July 2000 VA Form 9, Appeal to Board of 
Veterans' Appeals, serves to clarify the veteran's intentions 
by specifically noting that the only issue for appeal is 
entitlement to special monthly compensation.  At this 
juncture, the Board notes that the only issues discussed by 
the veteran's representation in both the Statement of 
Accredited Representation in the Appealed Case and the 
Informal Hearing Presentation is entitlement to special 
monthly compensation.  Therefore, the Board finds that the 
only issue that is currently on appeal is that shown on the 
first page of this decision.  See 38 C.F.R. § 20.200.  

The veteran requested a hearing before a member of the Board 
at the RO in his February 2000 VA Form 9, Appeal to Board of 
Veterans' Appeals.  A hearing was scheduled for May 2000, but 
the veteran failed to report.  A June 2000 statement from the 
veteran's representative indicated that the veteran does not 
wish to be scheduled for any further hearings.  Therefore, 
the Board will proceed with consideration of the veteran's 
appeal.  

REMAND

The veteran contends that he is entitled to special monthly 
compensation.  He notes that service connection is in effect 
for 20 disabilities, including rheumatic arthritis in 15 
different joints.  He argues that his arthritis is very 
debilitating, and that he requires assistance from other 
people and is unable to leave the house during flare-ups.

A review of the record indicates that service connection has 
been established for 20 different disabilities.  The 
veteran's disabilities include rheumatoid arthritis of the 
right hand, evaluated as 40 percent disabling; rheumatoid 
arthritis of the left hand, evaluated as 30 percent 
disabling; rheumatoid arthritis of the right shoulder, 
evaluated as 20 percent disabling; rheumatoid arthritis of 
the left shoulder, evaluated as 20 percent disabling; 
rheumatoid arthritis of the right foot, evaluated as 10 
percent disabling; rheumatoid arthritis of the left foot, 
evaluated as 10 percent disabling; rheumatoid arthritis of 
the right wrist, evaluated as 10 percent disabling; 
rheumatoid arthritis of the left wrist, evaluated as 10 
percent disabling; rheumatoid arthritis of the right ankle, 
evaluated as 10 percent disabling; rheumatoid arthritis of 
the left ankle, evaluated as 10 percent disabling; rheumatoid 
arthritis of the right knee, evaluated as 10 percent 
disabling; rheumatoid arthritis of the left knee, evaluated 
as 10 percent disabling; rheumatoid arthritis of the right 
hip, evaluated as zero percent disabling; rheumatoid 
arthritis of the right elbow, evaluated as zero percent 
disabling; rheumatoid arthritis of the left elbow, evaluated 
as 10 percent disabling; bilateral heel spurs, evaluated as 
10 percent disabling; hypertension, evaluated as 10 percent 
disabling; dry eyes, evaluated as zero percent disabling; 
hemorrhoids, evaluated as zero percent disabling; and 
alopecia areata, evaluated as zero percent disabling.  A 100 
percent combined evaluation for the veteran's disabilities is 
in effect.  Furthermore, entitlement to a total rating for 
individual unemployability has also been established.  

The veteran was afforded a VA Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance in 
May 1999.  The examiner recommended that the veteran undergo 
an occupational therapy evaluation to assess his ability to 
grip, perform fine movements, feed himself, button his 
clothing, shave, and attend to the needs of nature.  The 
recommended occupational evaluation was not conducted.  The 
Board notes that the veteran's primary disabilities are his 
rheumatoid arthritis, and that the joints that receive the 
highest evaluations for this disability are his hands.  Also, 
a February 1999 VA examination found that the veteran's grip 
strength was markedly reduced bilaterally due to pain, worse 
on the right side.  There was a significant restriction in 
activities such as pulling, twisting, and even writing.  
However, the Board is unable to determine from this 
examination whether or not the veteran is able to dress 
himself, feed himself, keep himself clean, or attend to the 
wants of nature.  Finally, a close examination of the May 
1999 VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, appears to 
suggest that some of the examiner's findings have been 
altered, and that additional remarks have been added in a 
handwriting that is different from the examiner's 
handwriting.  Therefore, the Board finds that the veteran 
should be scheduled for an additional VA examination to 
include the recommended occupational therapy evaluation.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations.  Therefore, to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance to determine whether or not he 
is in need of regular aid and attendance, 
or is housebound.  The claims folder must 
be made available to the examiner for 
review before the examination.  All 
indicated tests and studies should be 
conducted, including an occupational 
therapy evaluation or similar testing to 
assess the veteran's ability to grip, 
perform fine movements, feed himself, 
button his clothing, shave, and attend to 
the needs of nature.  The VA Form 21-
2680, VA Examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance, should be completed in 
its entirety by the examiner.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





